Exhibit 10.23.17

Freddie Mac Loan Number: 708122396

Property Name: Oxmoor Apartments

GUARANTY

MULTISTATE

(Revised 10-24-2014)

THIS GUARANTY (“Guaranty”) is entered into to be effective as of December 8,
2014, by Independence Realty Operating Partnership, LP, a Delaware limited
partnership (“Guarantor”, collectively if more than one), for the benefit of
NorthMarq Capital, LLC, a Minnesota limited liability company (“Lender”).

RECITALS

 

A. Pursuant to the terms of a Multifamily Loan and Security Agreement dated the
same date as this Guaranty (as amended, modified or supplemented from time to
time, the “Loan Agreement”), Oxmoor CRA-B1, LLC, a Delaware limited liability
company (“Borrower”) has requested that Lender make a loan to Borrower in the
amount of $35,815,000.00 (“Loan”). The Loan will be evidenced by a Multifamily
Note from Borrower to Lender dated effective as of the effective date of this
Guaranty (as amended, modified or supplemented from time to time, the “Note”).
The Note will be secured by a Multifamily Mortgage, Deed of Trust, or Deed to
Secure Debt dated effective as of the effective date of the Note (as amended,
modified or supplemented from time to time, the “Security Instrument”),
encumbering the Mortgaged Property described in the Loan Agreement.

 

B. As a condition to making the Loan to Borrower, Lender requires that Guarantor
execute this Guaranty.

 

C. Guarantor has a direct or indirect ownership or other financial interest in
Borrower and/or will otherwise derive a material benefit from the making of the
Loan.

AGREEMENT

NOW, THEREFORE, in order to induce Lender to make the Loan to Borrower, and in
consideration thereof and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Guarantor agrees as follows:

 

1. Defined Terms. The terms “Indebtedness”, “Loan Documents”, and “Property
Jurisdiction”, and other capitalized terms used but not defined in this
Guaranty, will have the meanings assigned to them in the Loan Agreement.

 

Guaranty - Multistate



--------------------------------------------------------------------------------

2. Scope of Guaranty.

 

  (a) Guarantor hereby absolutely, unconditionally and irrevocably guarantees to
Lender each of the following:

 

  (i) Guarantor guarantees the full and prompt payment when due, whether at the
Maturity Date or earlier, by reason of acceleration or otherwise, and at all
times thereafter, of each of the following:

 

  (A) Guarantor guarantees a portion of the Indebtedness equal to 0% of the
original principal balance of the Note (“Base Guaranty”).

 

  (B) In addition to the Base Guaranty, Guarantor guarantees all other amounts
for which Borrower is personally liable under Sections 9(c), 9(d) and 9(f) of
the Note (provided, however, that Guarantor will have no liability for failure
of Borrower or SPE Equity Owner to comply with (I) Section 6.13(a)(xviii) of the
Loan Agreement, and (II) the requirement in Section 6.13(a)(x)(B) of the Loan
Agreement as to payment of trade payables within 60 days of the date incurred).

 

  (C) Guarantor guarantees all costs and expenses, including reasonable
Attorneys’ Fees and Costs incurred by Lender in enforcing its rights under this
Guaranty.

 

  (ii) Guarantor guarantees the full and prompt payment and performance of
and/or compliance with all of Borrower’s obligations under Sections 6.12,
10.02(b) and 10.02(d) of the Loan Agreement when due and the accuracy of
Borrower’s representations and warranties under Section 5.05 of the Loan
Agreement.

 

  (b) If the Base Guaranty stated in Section 2(a)(i)(A) is 100% of the original
principal balance of the Note, then the following will be applicable:

 

  (i) The Base Guaranty will mean and include, and Guarantor hereby absolutely,
unconditionally and irrevocably guarantees to Lender, the full and complete
prompt payment of the entire Indebtedness, the performance of and/or compliance
with all of Borrower’s obligations under the Loan Documents when due, and the
accuracy of Borrower’s representations and warranties contained in the Loan
Documents.

 

  (ii) For so long as the Base Guaranty remains in effect (there being no limit
to the duration of the Base Guaranty unless otherwise expressly provided in this
Guaranty), the obligations guaranteed pursuant to Sections 2(a)(i)(B) and
2(a)(i)(C) will be part of, and not in addition to or in limitation of, the Base
Guaranty.

 

  (c) If the Base Guaranty stated in Section 2(a)(i)(A) is less than 100% of the
original principal balance of the Note, then Section 2(b) will be completely
inapplicable.

 

Guaranty - Multistate Page 2



--------------------------------------------------------------------------------

  (d) If Guarantor is not liable for the entire Indebtedness, then all payments
made by Borrower with respect to the Indebtedness and all amounts received by
Lender from the enforcement of its rights under the Loan Agreement and the other
Loan Documents (except this Guaranty) will be applied first to the portion of
the Indebtedness for which neither Borrower nor Guarantor has personal
liability.

 

3. Additional Guaranty Relating to Bankruptcy.

 

  (a) Notwithstanding any limitation on liability provided for elsewhere in this
Guaranty, Guarantor hereby absolutely, unconditionally and irrevocably
guarantees to Lender the full and prompt payment when due, whether at the
Maturity Date or earlier, by reason of acceleration or otherwise, and at all
times thereafter, the entire Indebtedness, in the event that:

 

  (i) Borrower or any SPE Equity Owner voluntarily files for bankruptcy
protection under the Bankruptcy Code.

 

  (ii) Borrower or any SPE Equity Owner voluntarily becomes subject to any
reorganization, receivership, insolvency proceeding, or other similar proceeding
pursuant to any other federal or state law affecting debtor and creditor rights.

 

  (iii) The Mortgaged Property or any part of the Mortgaged Property becomes an
asset in a voluntary bankruptcy or becomes subject to any voluntary
reorganization, receivership, insolvency proceeding, or other similar voluntary
proceeding pursuant to any other federal or state law affecting debtor and
creditor rights.

 

  (iv) An order of relief is entered against Borrower or any SPE Equity Owner
pursuant to the Bankruptcy Code or other federal or state law affecting debtor
and creditor rights in any involuntary bankruptcy proceeding initiated or joined
in by a Related Party.

 

  (v) An involuntary bankruptcy or other involuntary insolvency proceeding is
commenced against Borrower or any SPE Equity Owner (by a party other than
Lender) but only if Borrower or such SPE Equity Owner has failed to use
commercially reasonable efforts to dismiss such proceeding or has consented to
such proceeding. “Commercially reasonable efforts” will not require any direct
or indirect interest holders in Borrower or any SPE Equity Owner to contribute
or cause the contribution of additional capital to Borrower or any SPE Equity
Owner.

 

  (b) For purposes of Section 3(a) the term “Related Party” will include all of
the following:

 

  (i) Borrower, any Guarantor or any SPE Equity Owner.

 

Guaranty - Multistate Page 3



--------------------------------------------------------------------------------

  (ii) Any Person that holds, directly or indirectly, any ownership interest
(including any shareholder, member or partner) in Borrower, any Guarantor or any
SPE Equity Owner or any Person that has a right to manage Borrower, any
Guarantor or any SPE Equity Owner.

 

  (iii) Any Person in which Borrower, any Guarantor or any SPE Equity Owner has
any ownership interest (direct or indirect) or right to manage.

 

  (iv) Any Person in which any partner, shareholder or member of Borrower, any
Guarantor or any SPE Equity Owner has an ownership interest or right to manage.

 

  (v) Any Person in which any Person holding an interest in Borrower, any
Guarantor or any SPE Equity Owner also has any ownership interest.

 

  (vi) Any creditor of Borrower that is related by blood, marriage or adoption
to Borrower, any Guarantor or any SPE Equity Owner.

 

  (vii) Any creditor of Borrower that is related to any partner, shareholder or
member of, or any other Person holding an interest in, Borrower, any Guarantor
or any SPE Equity Owner.

 

  (c) If Borrower, any Guarantor, any SPE Equity Owner or any Related Party has
solicited creditors to initiate or participate in any proceeding referred to in
Section 3(a), regardless of whether any of the creditors solicited actually
initiates or participates in the proceeding, then such proceeding will be
considered as having been initiated by a Related Party.

 

4. Guarantor’s Obligations Survive Foreclosure. The obligations of Guarantor
under this Guaranty will survive any foreclosure proceeding, any foreclosure
sale, any delivery of any deed in lieu of foreclosure, and any release of record
of the Security Instrument, and, in addition, the obligations of Guarantor
relating to Borrower’s representations and warranties under Section 5.05 of the
Loan Agreement, and Borrower’s obligations under Sections 6.12 and 10.02(b) of
the Loan Agreement will survive any repayment or discharge of the Indebtedness.
Notwithstanding the foregoing, if Lender has never been a
mortgagee-in-possession of or held title to the Mortgaged Property, Guarantor
will have no obligation under this Guaranty relating to Borrower’s
representations and warranties under Section 5.05 of the Loan Agreement or
Borrower’s obligations relating to environmental matters under Sections 6.12 and
10.02(b) of the Loan Agreement after the date of the release of record of the
lien of the Security Instrument as a result of the payment in full of the
Indebtedness on the Maturity Date or by voluntary prepayment in full.

 

Guaranty - Multistate Page 4



--------------------------------------------------------------------------------

5. Guaranty of Payment and Performance. Guarantor’s obligations under this
Guaranty constitute an unconditional guaranty of payment and performance and not
merely a guaranty of collection.

 

6. No Demand by Lender Necessary; Waivers by Guarantor – All States Except
California. The obligations of Guarantor under this Guaranty must be performed
without demand by Lender and will be unconditional regardless of the
genuineness, validity, regularity or enforceability of the Note, the Loan
Agreement, or any other Loan Document, and without regard to any other
circumstance which might otherwise constitute a legal or equitable discharge of
a surety, a guarantor, a borrower or a mortgagor. Guarantor hereby waives, to
the fullest extent permitted by applicable law, all of the following:

 

  (a) The benefit of all principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms of this Guaranty and
agrees that Guarantor’s obligations will not be affected by any circumstances,
whether or not referred to in this Guaranty, which might otherwise constitute a
legal or equitable discharge of a surety, a guarantor, a borrower or a
mortgagor.

 

  (b) The benefits of any right of discharge under any and all statutes or other
laws relating to a guarantor, a surety, a borrower or a mortgagor, and any other
rights of a surety, a guarantor, a borrower or a mortgagor under such statutes
or laws.

 

  (c) Diligence in collecting the Indebtedness, presentment, demand for payment,
protest, all notices with respect to the Note and this Guaranty which may be
required by statute, rule of law or otherwise to preserve Lender’s rights
against Guarantor under this Guaranty, including notice of acceptance, notice of
any amendment of the Loan Documents, notice of the occurrence of any default or
Event of Default, notice of intent to accelerate, notice of acceleration, notice
of dishonor, notice of foreclosure, notice of protest, and notice of the
incurring by Borrower of any obligation or indebtedness.

 

  (d) All rights to cause a marshalling of the Borrower’s assets or to require
Lender to do any of the following:

 

  (i) Proceed against Borrower or any other guarantor of Borrower’s payment or
performance under the Loan Documents (an “Other Guarantor”).

 

  (ii) Proceed against any general partner of Borrower or any Other Guarantor if
Borrower or any Other Guarantor is a partnership.

 

  (iii) Proceed against or exhaust any collateral held by Lender to secure the
repayment of the Indebtedness.

 

  (iv) Pursue any other remedy it may now or hereafter have against Borrower,
or, if Borrower is a partnership, any general partner of Borrower.

 

Guaranty - Multistate Page 5



--------------------------------------------------------------------------------

  (e) Any right to object to the timing, manner or conduct of Lender’s
enforcement of its rights under any of the Loan Documents.

 

  (f) Any right to revoke this Guaranty as to any future advances by Lender
under the terms of the Loan Agreement to protect Lender’s interest in the
Mortgaged Property.

 

7. Modification of Loan Documents. At any time or from time to time and any
number of times, without notice to Guarantor and without affecting the liability
of Guarantor, all of the following will apply:

 

  (a) Lender may extend the time for payment of the principal of or interest on
the Indebtedness or renew the Indebtedness in whole or in part.

 

  (b) Lender may extend the time for Borrower’s performance of or compliance
with any covenant or agreement contained in the Note, the Loan Agreement or any
other Loan Document, whether presently existing or entered into after the date
of this Guaranty, or waive such performance or compliance.

 

  (c) Lender may accelerate the Maturity Date of the Indebtedness as provided in
the Note, the Loan Agreement, or any other Loan Document.

 

  (d) Lender and Borrower may modify or amend the Note, the Loan Agreement, or
any other Loan Document in any respect, including an increase in the principal
amount.

 

  (e) Lender may modify, exchange, surrender or otherwise deal with any security
for the Indebtedness or accept additional security that is pledged or mortgaged
for the Indebtedness.

 

8. Joint and Several Liability. The obligations of Guarantor (and each party
named as a Guarantor in this Guaranty) and any Other Guarantor will be joint and
several. Lender, in its sole and absolute discretion, may take any of the
following actions:

 

  (a) Lender may bring suit against Guarantor, or any one or more of the parties
named as a Guarantor in this Guaranty, and any Other Guarantor, jointly and
severally, or against any one or more of them.

 

  (b) Lender may compromise or settle with Guarantor, any one or more of the
parties named as a Guarantor in this Guaranty, or any Other Guarantor, for such
consideration as Lender may deem proper.

 

  (c) Lender may release one or more of the parties named as a Guarantor in this
Guaranty, or any Other Guarantor, from liability.

 

  (d) Lender may otherwise deal with Guarantor and any Other Guarantor, or any
one or more of them, in any manner.

 

Guaranty - Multistate Page 6



--------------------------------------------------------------------------------

No action of Lender described in this Section 8 will affect or impair the rights
of Lender to collect from any one or more of the parties named as a Guarantor
under this Guaranty any amount guaranteed by Guarantor under this Guaranty.

 

9. Limited Release of Guarantor Upon Transfer of Mortgaged Property. If
Guarantor requests a release of its liability under this Guaranty in connection
with a Transfer which Lender has approved pursuant to Section 7.05(a) of the
Loan Agreement, and Borrower has provided a replacement Guarantor acceptable to
Lender, then one of the following will apply:

 

  (a) If Borrower delivers to Lender a Clean Site Assessment, then Lender will
release Guarantor from all of Guarantor’s obligations except Guarantor’s
obligation to guaranty Borrower’s liability under Section 6.12 (Environmental
Hazards) or Section 10.02(b) (Environmental Indemnification) of the Loan
Agreement with respect to any loss, liability, damage, claim, cost or expense
which directly or indirectly arises from or relates to any Prohibited Activities
or Conditions existing prior to the date of the Transfer.

 

  (b) If Borrower does not deliver a Clean Site Assessment as described in
Section 7.05(b)(i) of the Loan Agreement, then Lender will release Guarantor
from all of Guarantor’s obligations except for Guarantor’s obligation to
guaranty Borrower’s liability under Section 6.12 (Environmental Hazards) or
Section 10.02(b) (Environmental Indemnification) of the Loan Agreement.

 

10. Subordination of Borrower’s Indebtedness to Guarantor. Any indebtedness of
Borrower held by Guarantor now or in the future is and will be subordinated to
the Indebtedness and Guarantor will collect, enforce and receive any such
indebtedness of Borrower as trustee for Lender, but without reducing or
affecting in any manner the liability of Guarantor under the other provisions of
this Guaranty.

 

11. Waiver of Subrogation. Guarantor will have no right of, and hereby waives
any claim for, subrogation or reimbursement against Borrower or any general
partner of Borrower by reason of any payment by Guarantor under this Guaranty,
whether such right or claim arises at law or in equity or under any contract or
statute, until the Indebtedness has been paid in full and there has expired the
maximum possible period thereafter during which any payment made by Borrower to
Lender with respect to the Indebtedness could be deemed a preference under the
United States Bankruptcy Code.

 

12. Preference. If any payment by Borrower is held to constitute a preference
under any applicable bankruptcy, insolvency, or similar laws, or if for any
other reason Lender is required to refund any sums to Borrower, such refund will
not constitute a release of any liability of Guarantor under this Guaranty. It
is the intention of Lender and Guarantor that Guarantor’s obligations under this
Guaranty will not be discharged except by Guarantor’s performance of such
obligations and then only to the extent of such performance.

 

Guaranty - Multistate Page 7



--------------------------------------------------------------------------------

13. Financial Information and Litigation. Guarantor, from time to time upon
written request by Lender, will deliver to Lender (a) such financial statements
as Lender may reasonably require and (b) written updates on the status of all
litigation proceedings that were disclosed or should have been disclosed by
Guarantor to Lender as of the date of this Guaranty. If an Event of Default has
occurred and is continuing, Guarantor will deliver to Lender upon written
request copies of its state and federal tax returns.

 

14. Assignment. Lender may assign its rights under this Guaranty in whole or in
part and upon any such assignment, all the terms and provisions of this Guaranty
will inure to the benefit of such assignee to the extent so assigned. The terms
used to designate any of the parties in this Guaranty will be deemed to include
the heirs, legal representatives, successors and assigns of such parties, and
the term “Lender” will also include any lawful owner, holder or pledgee of the
Note.

 

15. Complete and Final Agreement. This Guaranty and the other Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements. There are no
unwritten oral agreements between the parties. All prior or contemporaneous
agreements, understandings, representations, and statements, oral or written,
are merged into this Guaranty and the other Loan Documents. Guarantor
acknowledges that Guarantor has received a copy of the Note and all other Loan
Documents. Neither this Guaranty nor any of its provisions may be waived,
modified, amended, discharged, or terminated except by a writing signed by the
party against which the enforcement of the waiver, modification, amendment,
discharge, or termination is sought, and then only to the extent set forth in
that writing.

 

16. Governing Law. This Guaranty will be governed by and enforced in accordance
with the laws of the Property Jurisdiction, without giving effect to the choice
of law principles of the Property Jurisdiction that would require the
application of the laws of a jurisdiction other than the Property Jurisdiction.

 

17. Jurisdiction; Venue. Guarantor agrees that any controversy arising under or
in relation to this Guaranty may be litigated in the Property Jurisdiction, and
that the state and federal courts and authorities with jurisdiction in the
Property Jurisdiction will have jurisdiction over all controversies which will
arise under or in relation to this Guaranty. Guarantor irrevocably consents to
service, jurisdiction and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise. However, nothing in this Guaranty is intended
to limit Lender’s right to bring any suit, action or proceeding relating to
matters arising under this Guaranty against Guarantor or any of Guarantor’s
assets in any court of any other jurisdiction.

 

Guaranty - Multistate Page 8



--------------------------------------------------------------------------------

18. Guarantor’s Interest in Borrower. Guarantor represents to Lender that
Guarantor has a direct or indirect ownership or other financial interest in
Borrower and/or will otherwise derive a material financial benefit from the
making of the Loan.

 

19. Reserved.

 

20. Reserved.

 

21. Reserved.

 

22. Reserved.

 

23. Reserved.

 

24. Reserved.

 

25. State-Specific Provisions. For purposes of KRS 371.065, (a) the maximum
aggregate liability of Guarantor hereunder is the product of the Indebtedness
multiplied by 10, plus all interest accruing on the obligations guaranteed under
Sections 2 and 3 above (the “Guaranteed Obligations”) and fees, charges and
costs of collecting the Guaranteed Obligations, including reasonable attorneys’
fees, and (b) this Guaranty will terminate on the date which is 6 years after
the Maturity Date, provided that such termination will not affect the liability
of Guarantor with respect to Guaranteed Obligations created or incurred prior to
such date or extensions or renewals of, interest accruing on, or fees, costs or
expenses incurred with respect to the Guaranteed Obligations on or after such
date.

 

26. Community Property Provision. Not applicable.

 

27. WAIVER OF TRIAL BY JURY.

 

  (a) GUARANTOR AND LENDER EACH COVENANTS AND AGREES NOT TO ELECT A TRIAL BY
JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS GUARANTY OR THE RELATIONSHIP
BETWEEN THE PARTIES AS GUARANTOR AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY.

 

  (b) GUARANTOR AND LENDER EACH WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT
TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.
THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY,
KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

Guaranty - Multistate Page 9



--------------------------------------------------------------------------------

28. Attached Riders. The following Riders, if marked with an “X” in the space
provided, are attached to this Guaranty:

 

  ¨ None

 

  ¨ Material Adverse Change Rider

 

  x Minimum Net Worth/Liquidity Rider

 

  x Other: Completion Guaranty for Property Improvement Alterations Rider and
Significant Loan or Sponsor Rider

 

29. Attached Exhibit. The following Exhibit, if marked with an “X” in the space
provided, is attached to this Guaranty:

 

  |X| Exhibit A            Modifications to Guaranty

(Remainder of page intentionally left blank; signature pages follow.)

 

Guaranty - Multistate Page 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has signed and delivered this Guaranty under seal
or has caused this Guaranty to be signed and delivered under seal by its duly
authorized representative. Guarantor intends that this Guaranty will be deemed
to be signed and delivered as a sealed instrument.

 

GUARANTOR: Independence Realty Operating Partnership, LP, a Delaware limited
partnership, its sole member By: Independence Realty Trust, Inc., a Maryland
corporation, its general partner By: Independence Realty Advisors, LLC, a
Delaware limited liability company, its authorized agent By:

 

Farrell Ender, President

 

STATE OF                                               ) ) SS
COUNTY OF                                           )

On December     , 2014, before me                                         ,
Notary Public, personally appeared Farrell Ender, who proved to me on the basis
of satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of
                     that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

 

(a) Name and Address of Guarantor

 

Name: Independence Realty Operating Partnership, LP Address: The Cira Centre
2929 Arch Street, 17th Floor Philadelphia, Pennsylvania 19104

 

(b) Guarantor represents and warrants that Guarantor is:

[    ] single

[    ] married

[X] an entity

 

(c) Guarantor represents and warrants that Guarantor’s state of residence is
N/A.

 

Guaranty – Multistate Signature Page - Oxmoor Apartments Page S - 1



--------------------------------------------------------------------------------

RIDER TO GUARANTY

MINIMUM NET WORTH/LIQUIDITY

(Revised 3-1-2014)

The following changes are made to the Guaranty which precedes this Rider:

 

A. Section 20 is deleted and replaced with the following:

 

  20. Minimum Net Worth/Liquidity Requirements.

 

  (a) Guarantor must maintain a minimum net worth of $15,000,000 with liquid
assets of at least $3,581,500 (collectively, “Minimum Net Worth Requirement”).

 

  (b) In addition to the financial information that Guarantor is required to
provide pursuant to Section 13 of this Guaranty, annually within 90 days after
the end of each fiscal year of Guarantor, Guarantor must provide Lender with a
written certification (“Guarantor Certification”) of the net worth and liquid
assets of Guarantor, derived in accordance with customarily acceptable
accounting practices. The Guarantor must certify the Guarantor Certification
under penalty of perjury as true and complete.

 

  (c) Within 30 days of receipt of Notice from Lender that Guarantor has failed
to maintain the Minimum Net Worth Requirement, Guarantor must either:

 

  (i) cause one or more natural persons or entities who individually or
collectively, as applicable, meet the Minimum Net Worth Requirement and is/are
acceptable to Lender, in its sole discretion, to execute and deliver to Lender a
guaranty in the same form as this Guaranty, without any cost or expense to
Lender; or

 

  (ii) deliver to Lender a letter of credit or other collateral acceptable to
Lender in its discretion meeting the following conditions, as applicable:

 

  (A) If Guarantor supplies a letter of credit, the letter of credit must be in
the form required by Lender and satisfy the requirements for Letters of Credit
set forth in Section 11.15 of the Loan Agreement.

 

  (B) The letter of credit or other collateral must be in an amount equal to the
greatest of:

 

  (X) the positive difference, if any, obtained by subtracting the net worth
identified in the Guarantor Certification from the minimum net worth required
under the Minimum Net Worth Requirement,

 

Guaranty - Multistate R - 1



--------------------------------------------------------------------------------

  (Y) the positive difference, if any, obtained by subtracting the liquid assets
identified in the Guarantor Certification from the minimum liquid assets
required under the Minimum Net Worth Requirement, and

 

  (Z) $100,000.

 

  (d) Lender will hold the letter of credit or other collateral until one of the
following occurs:

 

  (i) Lender has a claim against the Guarantor, in which case Lender will be
entitled to draw on the letter of credit and apply the proceeds or the other
collateral to such claim(s), in Lender’s sole discretion.

 

  (ii) Lender returns the letter of credit or other collateral to Guarantor
pursuant to Section (e).

 

  (e) Provided no Event of Default then exists, Guarantor will be entitled to
request a return of the unused portion, if any, of the letter of credit or other
collateral in the event it delivers to Lender evidence in form and substance
satisfactory to Lender, including a Guarantor Certification, that Guarantor has
satisfied the Minimum Net Worth Requirement.

 

Guaranty - Multistate R - 2



--------------------------------------------------------------------------------

RIDER TO GUARANTY

COMPLETION GUARANTY FOR

PROPERTY IMPROVEMENT ALTERATIONS

(Revised 9-25-2014)

The following changes are made to the Guaranty which precedes this Rider:

 

A. Section 2(a) is amended to include the following new subsection (iii):

 

  (iii) Guarantor guarantees the full and prompt payment and performance of, and
compliance with, Borrower’s obligations under Section 6.09(e)(v) of the Loan
Agreement to the extent Property Improvement Alterations have commenced and
remain uncompleted.

 

Guaranty - Multistate R - 3



--------------------------------------------------------------------------------

RIDER TO GUARANTY

SIGNIFICANT LOAN OR SPONSOR

(Revised 3-1-2014)

The following changes are made to the Guaranty which precedes this Rider:

 

A. Sections 23 and 24 are restated as follows:

 

  23. Disclosure of Information. Guarantor acknowledges that Lender may provide
to third parties with an existing or prospective interest in the servicing,
enforcement, evaluation, performance, ownership, purchase, participation or
Securitization (if applicable) of the Loan, including any of the Rating
Agencies, any entity maintaining databases on the underwriting and performance
of commercial mortgage loans, as well as governmental regulatory agencies having
regulatory authority over Lender, any and all information which Lender now has
or may hereafter acquire relating to the Loan, the Mortgaged Property, Borrower,
any SPE Equity Owner or any Guarantor, as Lender determines is reasonably
necessary or desirable and that such information may be included in one or more
Disclosure Documents and also may be included in any filing with the Securities
and Exchange Commission pursuant to the Securities Act or the Securities
Exchange Act. To the fullest extent permitted under applicable law, Guarantor
irrevocably waives all rights, if any, to prohibit such disclosure, including
any right of privacy.

 

  24. Lender’s Rights to Sell or Securitize. Guarantor acknowledges that Lender,
and each successor to Lender’s interest, may (without prior Notice to Guarantor
or Guarantor’s prior consent), sell or grant participations in the Loan (or any
part of the Loan), sell or subcontract the servicing rights related to the Loan,
securitize the Loan or include the Loan as part of a trust. Guarantor, at its
expense, agrees to cooperate with all reasonable requests of Lender in
connection with any of the foregoing including (i) reviewing information
contained in any Disclosure Document and providing a mortgagor estoppel and
indemnification certificate with respect to such information and (ii) providing
such other information about Guarantor as Lender may require for Lender’s
offering materials, including the information required by Section 13 of this
Guaranty.

 

Guaranty - Multistate R - 4



--------------------------------------------------------------------------------

EXHIBIT A

MODIFICATIONS TO GUARANTY

The following modifications are made to the text of the Guaranty that precedes
this Exhibit:

 

1. Section 3(b) shall be modified by adding a new sub-section (viii) as follows:

 

  (viii) Notwithstanding the foregoing, the term “Related Party” shall not
include (x) shareholders of Independence Realty Trust, Inc. (“IRT”) owning less
than 9.8%, so long as IRT remains a publicly traded company, or (y) any limited
partners of Independence Realty Operating Partnership, LP, that are not
affiliated with RAIT Financial Trust or IRT.

 

Guaranty - Multistate Exhibit A - 1